Citation Nr: 9907425	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-04 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a back disorder

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to an evaluation in excess of 10 percent for 
ligamentous laxity, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the veteran's claims on 
appeal.  The veteran, who had active service from September 
1989 to August 1990, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.

The issues of entitlement to service connection for a back 
disorder and a bilateral hip disorder are addressed in the 
remand portion of this decision.


FINDING OF FACT

Ligamentous laxity, right knee, is manifested by mild 
instability of the knee, and normal range of motion.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for ligamentous laxity, right knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.71a, 
Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that the current 10 percent 
evaluation for ligamentous laxity, right knee, does not 
accurately reflect the severity of his disability.  He 
maintains that his right knee disability has increased in 
severity, and now results in swelling, locking and 
instability of the knee joint.  

As a preliminary matter the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

Service connection for ligamentous laxity, right knee, was 
granted by the RO in January 1991, and a noncompensable 
evaluation was assigned, effective August 1990.  This 
decision was based on service medical records that noted 
aggravation of preexisting ligamentous laxity of the knees.  

VA treatment records from March 1996 noted that range of 
motion of the right knee was from 0 to 130 degrees and there 
was no varus or valgus instability.  Additional VA records 
from March 1996 noted that the veteran complained of frequent 
locking of the right knee.  Range of motion of the right knee 
was from 0 to 150 degrees and McMurray's test was negative.  
Instability of the right knee was noted, however.  

During his May 1996 VA examination, the veteran complained 
that his right knee was "now giving him problems."  Range 
of motion of the right knee was from 0 to 120 degrees.  There 
was no instability to varus or valgus stresses, no joint line 
tenderness, Lachman's and drawer tests were negative, pivot 
shift was negative, and there was no effusion.  X-rays of the 
right knee revealed normal joint spaces with no arthritis.  
The February 1998 VA examination report noted "normal right 
knee . . . no varus or valgus deformity . . . but three 
degrees of varus knee."  Range of motion was described as 
"normal," with flexion to 140 degrees and extension to 0 
degrees.  Muscle strength was 5/5 and was also described as 
"normal."  There was no heat or swelling but the veteran 
did have slight tenderness at the medial joint space.  There 
was a positive anterior drawer sign but negative posterior 
drawer sign, and there was slight loosening of the medial 
collateral ligament of the right knee.  An X-ray report noted 
that joint compartments were maintained, and there were no 
bone or joint abnormalities.  The examiner's diagnosis was 
mild instability of the right knee.  

Based on the results of this examination, the RO in April 
1998, increased the evaluation for ligamentous laxity, right 
knee, to 10 percent, effective March 1996.  The veteran was 
scheduled for a Travel Board hearing before the undersigned 
Board Member at the RO in May 1998.  The veteran did not 
attend the hearing.  His personal representative, however, 
appeared on his behalf and argued that a higher evaluation 
was warranted for ligamentous laxity, right knee, under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's ligamentous laxity, right knee, has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  
Under this DC, a 20 percent evaluation is warranted for 
moderate impairment of the knee, with recurrent subluxation 
or lateral instability.  A 10 percent evaluation is warranted 
for recurrent subluxation or lateral instability of the knee 
resulting in slight impairment.  In view of the recent VA 
examination report that contained a diagnosis of mild 
instability of the right knee, the Board finds that the 
preponderance of the evidence indicates that ligamentous 
laxity, right knee, results in more than slight impairment of 
the right knee.  Accordingly, an evaluation in excess of 10 
percent is not warranted under DC 5257.

In view of the fact that the range of motion of the veteran's 
right knee was described as "normal," ranging from 0 
degrees of extension to between 120 and 150 degrees of 
flexion, the Board finds that evaluations in excess of 10 
percent are similarly not available under either DC 5260 or 
DC 5261, which relate to limitation of flexion and limitation 
of extension of the leg, respectively.  Therefore the 
veteran's claim for an increased evaluation is denied.

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and DeLuca, 
8 Vet. App. at 205-06.  In view of the fact that none of the 
medical evidence indicates the presence of pain on motion of 
the right knee, as well as the fact that range of motion of 
the knee is normal, the Board is satisfied that the current 
10 percent evaluation is appropriate.  


ORDER

An evaluation in excess of 10 percent for ligamentous laxity, 
right knee is denied.  


REMAND

The veteran contends that disorders of the back and hip were 
either incurred in service directly, or, in the alternative, 
were caused by his service-connected ligamentous laxity with 
patellofemoral syndrome, post operative, left knee, status 
post anterior cruciate ligament reconstruction.  Outpatient 
treatment records from June 1998 noted that the veteran 
complained of a six year history of pain in the back and 
hips.  The treating physician noted that there was a 
questionable relationship between back and hip pain and the 
veteran's service-connected left knee disability.  In view of 
the VA physician's opinion, the Board finds that additional 
development is necessary in this case.

Accordingly this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any back and hip 
disorders that may be present.  The 
examiner is specifically requested to 
review the service and post-service 
medical records and to offer an opinion 
on whether it is at least as likely as 
not that any back and/or hip disorder 
that is present, was caused by, or 
aggravated by, service-connected 
ligamentous laxity with patellofemoral 
syndrome, post operative, left knee, 
status post anterior cruciate ligament 
reconstruction.  Any opinion expressed 
must be accompanied by a complete written 
rationale.  

2.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  The RO should then review the 
evidence and determine whether the 
veteran's claims may now be granted. 

3.  The veteran is hereby informed that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).

4.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, and 
an opportunity to respond thereto.  The 
case should then be returned to the Board 
of Veterans' Appeals for further 
appellate consideration.  

The purpose of this REMAND is to procure clarifying medical 
data, and to ensure the veteran due process of law.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.




		
BRUCE KANNEE 
	Member, Board of Veterans' Appeals


 

- 7 -


- 1 -


